 1
                                                                             FILED IN THE
 2                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



 3                                                                  Jan 28, 2020
                                                                        SEAN F. MCAVOY, CLERK

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    JOSE CONTRERAS,
                                                   NO: 2:18-CV-369-RMP
 8                              Plaintiff,
                                                   ORDER DISMISSING ACTION
 9          v.
                                                   1915(g)
10    WASHINGTON STATE
      DEPARTMENT OF
11    CORRECTIONS,

12                              Defendant.

13

14         By Order filed November 25, 2019, the Court granted a fourth and final

15   extension of time to amend the Complaint in this action or to file a Motion to

16   Voluntarily Dismiss. ECF No. 21. The deadline for Plaintiff to amend or

17   voluntarily dismiss his complaint was December 23, 2019. He did not do so.

18   Rather, on December 30, 2019, Plaintiff filed yet another Motion for Extension of

19   Time, ECF No. 22, asserting that a box of his legal files is being shipped to him.

20         Plaintiff filed his initial complaint in this action more than one year ago, on

21


     ORDER DISMISSING ACTION -- 1
 1   November 28, 2018. ECF No. 1. The only named Defendant, Washington State

 2   Department of Corrections, is not a “person” amenable to suit under 42 U.S.C. §

 3   1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Furthermore,

 4   Plaintiff’s factual allegations did not state a First Amendment claim under Shakur

 5   v. Schriro, 514 F.3d 878, 884-85 (9th Cir. 2008).

 6         Despite generous extensions of time, Plaintiff has failed to amend his

 7   complaint to state a claim upon which relief may be granted. Accordingly, for the

 8   reasons set forth above and in the Order to Amend or Voluntarily Dismiss, ECF

 9   No. 12, IT IS ORDERED that the Complaint, ECF No. 1, is DISMISSED with

10   prejudice for failure to state a claim upon which relief may be granted under 28

11   U.S.C. §§ 1915(e)(2) and 1915A(b)(1). Plaintiff’s pending Motion for Extension

12   of Time, ECF No. 22, is DENIED AS MOOT.

13         Pursuant to 28 U.S.C. § 1915(g) a prisoner who brings three or more civil

14   actions or appeals which are dismissed as frivolous or for failure to state a claim

15   will be precluded from bringing any other civil action or appeal in forma pauperis

16   “unless the prisoner is under imminent danger of serious physical injury.” 28

17   U.S.C. § 1915(g). Plaintiff is advised to read the statutory provisions of 28

18   U.S.C. § 1915. This dismissal of Plaintiff's complaint may count as one of the

19   three dismissals allowed by 28 U.S.C. § 1915(g) and may adversely affect his

20   ability to file future claims in forma pauperis.

21


     ORDER DISMISSING ACTION -- 2
 1         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 2   Order, enter Judgment, provide a copy to Plaintiff, and CLOSE this file. The

 3   District Court Clerk is further directed to provide a copy of this Order to the Office

 4   of the Attorney General of Washington, Corrections Division. The Court certifies

 5   that any appeal of this dismissal would not be taken in good faith.

 6         DATED January 28, 2020.

 7
                                                 s/ Rosanna Malouf Peterson
 8                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER DISMISSING ACTION -- 3
